 PREFABRICATORS, INC.93a majority of the valid votes cast, we find, in agreement with theRegional Director, that no useful purpose would be served in openingand counting the challenged ballots.Accordingly we shall not directthat ally of the challenged ballots be opened and counted.However,as the results of the election are inconclusive, we shall order a runoffelection.[The Board ordered that a runoff election be held under the direc-tion and supervision of the Regional Director for the Region in whichthis case was heard among the employees in the unit found appro-priate in the Board's original Decision.']MEMBERS MURDOCK and RODGERS took no part in the considerationof the above Supplemental Decision and Order.8 The eligibility date to be used in the runoff election shall be the same as that used inthe original election in accordance with Section 102.62(b)of the Board's Rules andRegulations.See Fraser and Johnston Manufacturing Company,106 NLRB 900. ThePetitioner'smotion to change the eligibility date is therefore denied.Prefabricators, Inc., a Division of Lumber Dealers, Inc.andDonald W. Upchurch,Elbert B.Clift,John V. Richardone.Cases Nos. 30-CA-458, 30-CA-465, and 30-CA-466. October 24,1957DECISION AND ORDEROn October 1, 1956, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record inthis case, and hereby adopts the findings of the Trial Examiner onlyinsofar as consistent with this Decision and Order.'The Trial Examiner found that the Charging Parties were unlaw-fully discharged on October 13, 1955, for engaging in a concerted1 The Respondent also requested oral argument.The request is hereby denied as therecord,including the exceptions and brief,adequately presents the issues and the positionsof the parties.2In settingforth thebusiness of the Respondent,the Trial Examiner inadvertentlystated that the Respondent and its parent corporation shipped goods to destinations locatedoutside the State of California rather than Colorado,as indicated in the record.Wecorrect that finding accordingly.119 NLRB No. 7. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequestfor a wageincrease.We donot agree.We find that theGeneral Counselhas failed to sustainthe burden of proving that theseemployees were in fact discharged.The undisputed evidence in the record may be summarized brieflyas follows:During the period in question, the Employer's employeeswere represented by Teamsters Local Union No. 13 and were coveredby a collective-bargainingagreementcontaining a no-strikeclause.During the afternoon of October 13, 1955, Upchurch, Clift, andRichardone, the Charging Parties, aswell asBland and Feldhauser,all employed by the Respondent as glaziers, decided toseek a raiseas a groupand appointed Upchurch as their spokesman.Upchurchsought out O'Donnell, the shop superintendent, at his office, and onfinding that he was out, informed Chandler, a saw operator, that hewas asking for a raise and would probably quit if it was not granted.On his return, O'Donnell was advised that Upchurch was looking forhim and went to the glazing shop.After being informed that Up-church represented the glaziers and that they wanted a raise, O'Don-nell told the glaziers he could not go any further with them andrequested Upchurch to come with him to the office of Heineck, theRespondent's president.At Heineck's office, considerable discussionensued between Upchurch, Heineck, O'Donnell, and Bergosh, the Re-spondent's vice president, ending after about 45 minutes 3As Up-church and O'Donnell left Heineck's office, Upchurch asked O'Donnellif he and the other glaziers had been discharged.O'Donnell said hedid not know but would attempt to find out and telephone Upchurch.Upchurch returned to the glazing shop and a short while later re-ceived a call from O'Donnell telling him to report with the otherglaziersto the office of Duval, the personnel manager.At Duval'soffice, in thepresenceof O'Donnell, Bergosh, Heineck, and Duval,the glaziers had a further discussion with Pritchard, president of theRespondent's parentcorporation and general manager of the Re-spondent.At the end of the meeting, the glaziers accepted their termi-nation checks, departed, and did not return to work for theRespondent thereafter.The TrialExaminer foundthat the glaziers had not voluntarilyquit, but were discharged, relying on the following considerations :(1)On leaving Heineck's office,Upchurch would not have askedO'Donnell whathis statuswas if he had quit; (2) Upchurch couldnot have quit on behalf of the other four glaziers who were not pres-ent at Heineck's office;(3) when the glaziers met Pritchard at Duval'sS The Respondent'switnesses testified that at this meeting and the subsequent meetingwith Pritchard the contract,and particularly its no-strike clause,were discussed.Up-church testified that there was no discussion of the contract at either meeting.Richardoneand Ciift, who were present only at the second meeting, differed as to whether it was men-tioned at that time. PREFABRICATORS,INC.95office,one ormore of them told Pritchard that they had been dis-charged; (4) when they inquired of Duval afterreceivingtheir checkswhy they had not been given termination pay, she was either unableto give thema reason orsuggested that they were discharged forinsubordination, rather than stating that itwas becausethey had quit;and (5) before Pritchard spoke to the men and at a time when he hadbeen advised that the glaziers were about to quit or strike and werecausing unrestin the plant, he directed that their checks be made out.In our opinion these considerations do not support a finding thatthe glaziers were discharged.Thus, the first two considerations reston the assumption that the glaziers could only have quit, if at all, atthe meeting in Heineck's office and ignore the possibility that theycould have quit at the meeting with Pritchard, when all the glazierswere present.As for (3), while Duval's response to the glaziers'question concerning termination pay would be entitled to considerableweight had the glaziers testified that she had discharged them, noone attributed their alleged discharge to her and she was absent fromher office during a part of the meeting between Pritchard and theglaziersat which the crucial events occurred.The Trial Examiner'sfourth consideration, the fact that during their meeting with Pritch-ard at Duval's office the glaziers told Pritchard that they had beenfired, indicates at best that the glaziers entered Duval's office underthe belief that they had already been fired but is not proof that theyhad, in fact, been fired.Finally, (5) assumes that in the face of re-ports that the glaziers had threatened to quit or walk out if not givenan increase,Pritchard would only cause their checks to be made out i nadvance if he intended to discharge them and ignores the. possibilitythat, believing the reports, he was preparing to deny their request andpay them off if they adhered to their threat to walk out 4Moreover, while the Trial Examiner made the specific finding thatthe glaziers were discharged by Pritchard at Duval's office, the recordfails to establish when, by whom, or under what circumstances thealleged discharges were made.Thus, the only evidence to the effectthat Pritchard discharged the glaziers is the testimony of RichardonethatUpchurch sometime during the meeting with Pritchard toldPritchard that he, Pritchard, had discharged them.Yet, as the TrialExaminerindicates, this testimony conflicts with that of Upchurchand Clift, who both testified that Upchurch told Pritchard thatHeineck had already fired them, and the Trial Examiner clearlycredited Upchurch and Clift in this regard.'Rather than containing* If the glaziersquit, the Respondent would be obligated to pay them off. If they wereengaging in a strikein violation of a no-strike clause, the Respondent would have beenentitledto terminate them underthe terms of its contract and pay them off for that reason.isThis testimony does not supporta finding, contrary to that of the Trial Examiner, thatHeineck discharged the glaziersat the end of the earlier meeting, as it conflicts withUpchurch's testimonyto the effect that he left the meeting at Ileineek's office in doubt as 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherevidenceto clarify whatwas saidat Duval's office, the recordinstead contains concessionsby virtuallyallwitnessesthat the meet-ing at Duval's office became so heated and confused that they couldnot recount all that was said there.Having rejected the circumstances relied upon by the Trial Exam=iner,. and, in the absence of any direct evidence to support his findingthat Pritchard discharged the glaziers at Duval's office, we furtherobserve that other circumstances surrounding this case serve only tomilitate against a finding that the glaziers were discharged.Thus, itis clear that due to a glass strike cutting off its glass supplies, theRespondent had suffered a long interruption to its production priorto the incidents herein, and that the Respondent was desirous of avoid-ing rather than inviting further work stoppages.Also, there is nodispute that Upchurch had indicated that if his request was notgranted, he intended to quit or walk out and take the other glazierswith him.From these circumstances, it would appear more likelythat the Respondent, as its witnesses testified, attempted to persuadethe glaziers to return to work at their existing rate and that theglaziers left on their own volition,' rather than that the Respondentdischarged them, necessitating the hiring and training of an entirelynew glazing line with concomitant delays in production.Accordingly,we conclude that the General Counsel failed to sustain the burden ofproving that the Respondent discharged the Charging Parties, andwill dismiss the complaint in its entirety.'[The Board dismissed the complaint.]MEMBERMURDOCK,dissenting:In my opinion, the evidence relied upon by the Trial Examiner ismore than sufficient, it is compelling, to support his finding that theglaziers(Complainants herein) were discharged for concertedly seek-ing a wageraise, a protected activity under the Act.As decided bythe Trial Examiner, the Respondent was therefore guilty of the unfairlabor practices alleged by the General Counsel and should be orderedto reinstate these complainants with back pay.My colleagues, how-to what the end effect of that meeting had been.Moreover,as indicated above, we do notagree that this statement of Upchurch constitutes evidence of a discharge in any event.Furthermore,as noted above,the Trial Examiner did not find Heineck had dischargedthem.Rather he specifically found that Pritchard discharged them,apparently at thetime the employees were given, or picked up, their checks at the end of the meeting.While we note that both Heineck and Bergosh testified that at the end of the meetingat Duval's office, Pritchard gave the glaziers a choice of continuing to work at their exist-ing rate of pay or of taking their checks and leaving,two of the glaziers testified inapparent conflict with Heineck and Bergosh in this regard, and the Trial Examiner failedto resolve the conflict.In view of our finding for other reasons that the General Counseldid not sustain his burden of proving the alleged discharges,we find it unnecessary toresolve the credibility issue thus raised.4 In view of our finding that the General Counsel failed to prove that the glaziers weredischarged,we find it unnecessary to consider other reasons advanced by the Respondentfor dismissing the complaint. PREFABRICATORS, INC.97ever, dismiss the complaint, on the strength of their own factual find-ing, reversing the Trial Examiner, that the glaziers were not dis=charged but that they had quit voluntarily. I do not undertake hereto review again all the relevant details." I rest on the evidence recitedin the Intermediate Report, adding only the following significantfactor in support of the conclusion therein : The Respondent's generaldefense in the case that the glaziers, in seeking the wage raise, hadengaged inunprotectedactivity and wereterminatedtherefor, as wellas its further argument under theRubin Brothersrule I that it wasmotivated in its actions by an "honest belief" that the glaziers hadthreatened to strike in violation of the contract's no-strike clause,,serve (a) to negate the position that the glaziers had quit, which theRespondent at times asserted at the hearing,10 and (b) to reinforcethe Trial Examiner's finding, and constitute in effect admissions, that.the glaziers were in fact discharged.I would accordingly sustain the violations found and remedy recom-mended by the Trial Examiner.MEMBERS RoDGERs and BEAN took no part in the consideration ofthe above Decision and Order.8 On the facts,I only wish to note here,in particular,that Personnel Director Duval'stestimony as to what she told the glaziers when they asked why they were given notermination pay impels the inference of a discharge rather than a quit.Thus, Duvaltestified that in response to the glaziers'question,she read from the contract the passage,viz:"Termination pay is not allowable when termination is for one or more of the follow-ing reasons:'Where an employee is terminated because of misconduct,dishonesty, in-subordination,extreme carelessness or similar reasons.' "However, she didnottell theglaziers that termination pay was not provided forvoluntaryterminations.This omissionappears especially significant in view of Duval's undoubted awareness that the terminationclause so provided,and the fact that a sentence excluding voluntary separation appears inthe contract at the point between the two sentences above quoted which Duval chose toread to the glaziers.8 Rubin Brothers Footwear,99 NLRB 610.18 In its exceptions and brief,Respondent makes no specific contention that the TrialExaminer erroneously found that the glaziers were discharged rather than quit.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed separately by the individuals named in the caption above, theGeneral Counsel for the National Labor Relations Board issued his complaint datedJuly 26, 1956, against Prefabricators,Inc., a Division of Lumber Dealers, Inc.,herein called the Respondent,alleging that the Respondent had engaged in unfairlabor practices within the meaning of Section 8 (a) (1) and(3) and Section 2 (6)and (7)of the National Labor Relations Act, 61 Stat.136, herein called the Act.In respect to unfair labor practices the complaint alleges in substance that theRespondent violated the Act by discriminatorily discharging Upchurch,Clift, andRichardone.Respondent's answer denies the commission of unfair labor practices.Pursuant to due notice a hearing was held before the duly designated Trial Ex-aminer in Denver, Colorado,on August 16 and 17, 1956. The General Counseland the Respondent were represented by counsel and participated in the hearing.A brief has been received from counsel for the Respondent.476321-58-vol. 119-8 98DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the record in the case,and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer admits, and I find that the Respondent is aColorado corporation with its principal office located in Denver,Colorado,engagedin the manufacture,milling, and wholesale distribution of lumber products.During1955 the Respondent produced and shipped goods valued in excess of$50,000 di-rectly to destinations located outside the State of California.Lumber Dealers, Inc.,the sole owner of the Respondent,is engaged in the wholesale distribution of lumberand related products,and during 1955 handled and shipped goods valued in excessof $100,000 directly to destinations located outside the State of California. I find,as the Respondent concedes,that at all times material herein it has been engagedin commerce within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The evidenceIn July1953 the Respondent entered into a collective-bargaining contract withChauffeurs,Teamsters,Warehousemen and Helpers,LocalUnion #13,hereinsometimes called the Union,representing the agreementof thecontracting partiesas to wages,hours, and other conditions of employment of employees of the Re-spondent.ArticleIX of the contract,still effective in October1955,is of interesthere, and provides:It is agreedby theUnion that during the term of this agreement,it shallnot causeor permitany strikes or engage in any sympathetic strikes, and theEmployer agrees not to engage inany lockouts.It is furtheragreed betweenthe two parties that any strikes or deliberate stoppage of work notapproved bythe Unionor noticedto theEmployershall be causefor the discharge of anyor all employees participating in such work stoppage.On October13, 1955,the Respondent employed five individuals in glazing depart-ment classifications.In addition to the three named inthe captionof this case,the others were Donald Bland and John Feldhauser.These five workedin a sectionof a building in the installation of glass in window and door sashes.As one of themost important aspects of Respondent'sbusiness was the preparation and sale ofglazed windows and doors,the glazing crew performed a function uponwhich theemployment of a number of other workers depended.All of themwere on thatdate receiving wage rates equal to or substantially in excess of the minimums speci-fied in the contract.Upchurchhad then been an employee of the Respondent sinceJanuary 1951 and althougha memberof the Unionand paid on an hourly basis, wasa sort of leadman or strawboss in the glazing unit.Clift,after an earlier period ofemployment,returnedto theRespondent'spayroll inJuly 1952 andworked there-after untilOctober 13, 1955.Richardone began his employment in 1950 andworked regularly thereafter until his termination.Feldhauser was hired in October1954 and worked for approximately 1 year.Bland,the most recently hired, cameto Respondent's employmentin April 1955.About 1:30 p. m., on October 13, Nick Bagnoli,a representative of the Union,told the5 glaziers that effectiveNovember1Union dueswouldbe increased by50 cents a month.Upchurchand some or all of the others asked Bagnoli whenthey were going to getanother payincrease.Bagnoli answeredthatthe time wasnot appropriate,but that theymighttry to getone through their supervisor.Themen discussed the matter among themselves,decidedthat theywould ask collectivelyfor a raise,andagreedthatUpchurch shouldbe their spokesman in the matter.Upchurchthen went to theoffice of Victor O'Donnell, shopsuperintendent, andfinding O'Donnell tobe away,mentioned to a saw operator,IvanChandler, whohappened to be there, that he was going to ask for a raise and that if he didn'tget ithe probablywould quit.Upchurchreturnedto his workingplace and withina fewminutes Chandler came over there,asking if he really was going to quit ifhe didn'tget a raise.According to Upchurch he answered that he probably wouldand, in responseto Chandler's further question, said thathe was going to takethe other glaziers with him.O'Donnell had been awayfrom theplant for afew hours,but on his return about3:30 p.m. learnedfrom Chandler that the glazierswere talking about a pay in-crease.Going to the glazing shop and addressingUpchurchin the presence of PREFABRICATORS, INC.99Richardone and Clift,he asked what was going on.Upchurch said that the glaziersthought they needed more money and when O'Donnell asked if that was a demandUpchurch said no.O'Donnell said that he had gone as far as he could with themand that any further increase would have to be the result of union negotiationsor through the decision of Respondent's president,Chester Heineck.After assuringhimself that Upchurch represented the views of the other glaziers in the matter,he told Upchurch to come over to Heineck's office with him. En route, TonyBergosh,Respondent'svice president and superintendent of its operations,joinedthem:Arriving at Heineck's office, Upchurch told Heineck that he was the spokes-man for the glaziers and that they were asking for a pay increase.The men haddiscussed among themselves the fact that glaziers, represented by another labororganization and working in shops of a character different from that of the Re-spondent,commanded a wage of approximately$2.13 an hour-well above whatthey were getting.Heineck testified and Upchurch denied that throughout thediscussion of the wage increase and other matters which took place in the former'soffice on this occasion, Upchurch insisted upon a raise for the men to the $2.13figure.Upchurch testified that although this rate was mentioned in the colloquy,he and the others at no time asked for or expected to receive that amount.Heinecktold Upchurch that the Respondent could not and would not give a blanket increaseto all of the men and that the matter would have to be taken up on an individualbasis with O'Donnell, the supervisor.Heineck testified that Upchurch insisted onthe $2.13 rate and threatened that he would quit and take the other glaziers withhim if the raise was not forthcoming.Upchurch denied that he uttered such athreat.Bergosh interjected that Upchurch and the others were acting very unfairlyin that the amount of work to be done by the glaziers at this particular time washeavy and that the glaziers were attempting to use this circumstance to lend forceto their demand.Bergosh pointed out that in times of slack business the glaziershad been provided with other work throughout the plant and had not been subjectedto layoffs.O'Donnell argued that Upchurch and the others were being treatedvery well; that with substantial overtime earnings Upchurch was grossing as muchas O'Donnell.Heineck testified that he asked Upchurch why he had not taken thematter up with the Union.To which Upchurch replied that the Union would dohim no good. According to Heineck he called to Upchurch's attention the contractclause limiting strike action andthatUpchurchreplied he was entirely familiarwith the contract.After about 45 minutes the meeting ended on an apparentlyindecisive note.Upchurch testified that Heineck said: "Just chop it off at 4:30or 5 o'clock, whatever time you please; just chop it off."Heineck testified thatbeing convinced that Upchurch was persisting in his demand and would terminatehis employment that night, taking the other glaziers with him, he used words tothe effect that the conversation 'might as well be "chopped off" and that Upchurchthen left.Upchurch returned to the glazing shop and told the glaziers that hethought all of them were fired but wasunsure.During the time that Upchurch was in Heineck's office, other developmentsaffecting the glaziers were taking place.Katherin Duval, Respondent's personnelmanager, was told by another employee, Mary Martel, she testified, that Upchurchwas going to ask for a raise which if refused would result in a walkout of theglaziers that night.She immediately reported this to J. C. Pritchard, president ofRespondent's parent and general manager of the Respondent. Pritchard told her tomake an investigation.In doing so she sat in Heineck'soffice and heard much ofwhat .passed between the participants in that talk.According to Duval, she heardHeineck say that if he gave a raise to one group in the plant every other classificationwould then be after more money. Leaving that meeting she went over to theglazing shop and inquired of all the glaziers except Bland whether Upchurch wasspeaking for them. Satisfying herself that this was so, she so reported to Pritchard,telling him in addition that there was a tense situation in the entire plant and thatshe was certain that the glaziers would walk out. Pritchard instructed her to makeup final pay checks for the five glaziers, to bring the checks to him, and to have themen report to the personnel office.A few minutes later,Heineck came to Pritchardand told him that he had met with Upchurch without accomplishing anything.This was the sum of the information given by Heineck to Pritchard.As he left Heineck'soffice,Upchurch asked O'Donnell if he and the others were-discharged.O'Donnell answered that he did not.know but would attempt to findout and telephoneUpchurchin that connection.In a few minutes Duval toldO'Donnell that she was making up termination checks for the glaziers and askedhim to have them come to her office.O'Donnell then telephoned Upchurch andtold him and the others to come to the office to get their checks. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDThere is considerable confusionin the testimony concerningwhat happened whenthemen arrived at Duval's office.Allwitnessesagree that checks were not yetready for them and there was a period of waiting varying in the estimation of theseveral witnesses from 5 to 30 minutes before the checks were given out. In thisperiod, whatever its duration, Pritchard for the first time spoke to the men.Ac-cording to Upchurch, Pritchard asked if the men knew what they were doing.Upchurch answered that they had no voice in the matter; that Heineck had alreadyfired them.Clift testified that he overheard Upchurch make this remark.Richardonerecalled that Upchurch attributed the discharge to Pritchard.O'Donnell testifiedthat either Richardone or Upchurch told Pritchard they had been fired. Pritchardwas not called as a witness and did not testify. Pritchard said that no one coulddemand a wage increase and threaten to walk out if it was denied.That no groupof men could force him to close the plant.Upchurch denied that he had made anysuch threat, but when Pritchard said that such a report had reached him concededthat he may have said something to that effect to some employees in the plant.Allwitnesses agree that just before the checks were given out some or all of the personspresent became somewhat angry, that voices were loud and interruptions frequent,with the result that no one of them could give a clear and convincing recital ofjust what was said at the end. The five glaziers were given the checks and left theoffice.Before leaving the premises however theyexaminedthe amounts paid to themand observed that they were given no termination pay in lieu of notice.All wentback and asked Duval why they were paid only for the hours worked through thatday.Duval consulted the Union contract and noted that a discharged employeewas disqualified for termination pay if his termination was attributableto miscon-duct, dishonesty, insubordination, extreme carelessness,or similarreasons.Accord-ing to Upchurch, Clift, and Richardone, Duval agreed that they did not seem to bedisqualified by that provision.Duval testified that she told them that asking for araise could be described as insubordination if therequestwas not made in a propermanner.A synthesis of the testimony offered through witnesses Upchurch, Clift, Richardone,Bland, and Feldhauser, all testifying in support of the complaint, is thatthe men,through Upchurch, did nomorethan request a raise.That no threat of strikeor quitting was made to any personacting inbehalfof management,and that nointention existed among them at any time either to quit or to strikein support ofthe wage request.This testimony is supportedin partby that of Shop Superin-tendent O'Donnell, who agreed that when he first questioned Upchurchin the matterthe latter assured him that no "demand" was being made; that only a request fora wage increase was involved.According to the undenied and credited testimonyof Richardone, a week or two after the discharges O'Donnell admitted that themen had not demanded but merely asked for a raise.The testimony of witnesses for the Respondentin this connection is somewhatvaried.Ivan Chandler, the saw operator, who was perhaps the first to learn of theintentionto take action to get a wage increase, testified that Upchurchsaid on oneoccasion that he was thinking of quitting if he did not get more money, and onthe second occasion said that the others would quit with him.The employee whogave the information to Duval was at the time of the hearing allegedly no longerin the employment of the Company and unavailableas a witness.Duval, in testifyingas to what information she had received in this fashion, said, first, that Upchurch hadreportedly threatened that the men would "walk out" that night, and on cross-examination that they would "quit."O'Donnell testified that when he first spoke toUpchurch the latter said that he had to have a raise "or else."And that when heasked Upchurch what "or else" meant, Upchurch explained that it was a request.Later in his testimony, however, O'Donnell recalled that Upchurch had said thatif he didn't get more money he was through, and that the other men would "pullout."Concerning the meeting in Heineck's office, O'Donnell testified that Upchurchdenied he was taking the glazing crew with him if he quit, but admitted that he hadsaid as much to "fellows down in the shop."Heineck then, according to O'Donnell,was trying to talk Upchurch out of his wage demand or "any sort of trouble."Heineck, according to O'Donnell, told Upchurch to go back to work and forget it;that he would be glad to talk to the men individually.When Upchurch persisted inhis demand for a raise as a price for remaining in Respondent's employment, Heinecksaid that with such an attitude there was nothing more to do.At that point themeeting ended.Bergosh testified that Upchurch demandeda wage scaleof $2.13 an hour, andthatHeineck explained why the financial condition of the Respondent would notpermit such a payment, and demonstrated that the Respondent was paying wagescomparing favorably with those offered by its competitors.Heineck warned Up-church that the contract prohibitedstrike action.In theface of this Upchurch still PREFABRICATORS, INC.101insisted upon the raise and said that if it was not forthcoming he would leave andtake the rest of the glazing crew with him that night.Heineck finally threw up hishands in despair and then all left.Bergosh threw further light upon the colloquybetween Upchurch and Pritchard, testifying that when Pritchard came into the officeshortly before the checks were given out Upchurch said he, as spokesman for theglaziers,was demanding an increase.Pritchard asked if Upchurch knew of theprovisions of the Union contract and when Upchurch replied that he did, Pritchardsaid that Upchurch was insubordinate; "either take your checks or go back." Pritch-ard said that Upchurch had threatened to walk out and had caused dissension amongthe employees.Upchurch at first denied the accusation, but then said, "I guess Itold a few of them."Heineck testified that Upchurch appeared in his office, representing himself asspokesman for the glaziers and demanding a wage of $2.13 an hour, which if notgranted would result in his quitting; taking along the other glaziers.Heineck askedhim if he was familiar with the contract and when Upchurch said that he was askedhim why he had not gone to the Union. Upchurch replied that the Union woulddo them no good. Heineck then reviewed the pay increases that Upchurch andothers had received in the recent past and explained that the Respondent waspaying a rate higher than that paid by its competitors.Heineck protested thatUpchurch was not living up to the contract.Upchurch answered that he understoodthe Respondent's problem, but nonetheless must have the wage increase.Heinecksaid that a demand for a blanket increase covering all those in the glazing line wasunfair although he would be willing to discuss individual raises at any time.Re-spondent's counsel asked Heineck if anything was said about going back to workat the rate of pay he was then receiving.Heineck's answer was not responsive.'Heineck recalled that Pritchard later asked Upchurch if he had not threatened totie up the plant and that Upchurch denied that he had done so.When Pritchardsaid that such a report had come to him, Upchurch admitted that he might havetalked to a few people to that effect. Pritchard said that no group was going toclose the plant and that if Upchurch,-and presumably the others, continued to actas he had, he would be guilty of insubordination.Finally Pritchard said that hehad signed the checks and that "it is up to you."Duval testified that when she visited the glazing shop that afternoon she inquiredof the men only if Upchurch was acting for them, but did not ask any of them ifthey intended to quit or strike.She was convinced, however, that some such actionwas going to be taken and advised Pritchard to that effect.B.ConclusionsSection 7 of the Act provides in relevant part that "employees shall have theright . . . to engage in.concerted activities for the purpose of.mutualaid or protection."The Act further provides that "any individual employee or agroup of employees shall have the right at any time to present grievances to theiremployer and to. have them adjusted without the intervention of the bargaining rep-resentative .ArticleX of the collective-bargaining agreement between theRespondent and the Union provides that "differences, dissatisfaction with workingconditions or the classifications of employees or any other trouble or disagreementbetween the Employer or the Union shall cause no suspension of work on accountof such differences but an earnest effort shall be made to settle such differencesimmediately in the following manner: a. Between the members of the departmentinvolved and the Department Head or Management." Thus, it appears that inrequesting or demanding a wage increase from O'Donnell and later Heineck, Up-church and the other glaziers were engaging in an activity falling within the pro-tection of the Act and not inconsistent with the provisions of the contract quotedabove.It is undisputed that Upchurch told Chandler that he intended to quit ifhe was unsuccessful in this venture, and I consider it probable and find that heindicated that the other glaziers would follow his example. It is immaterial thatthese remarks may have been made only because Upchurch regarded Chandler as abusybody, inquiring about matters not his concern.There is no evidence untaintedby hearsay to the effect that he made a similar remark to Mary Martel.However,Upchurch did not deny speaking to Martel to that effect and it is clear that Pritchard1 Earlier in his testimony, however, Heineck said that he had called to Upchurch'sattention that the collective-bargaining contract had provision for the handling ofgrievances.In that connection Heineek testified, "I strongly suggested that they returnand straighten this thing out."Here is to be found at least a suggestion that Upchurchgo back to his job as sometime later he did. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived a report from Duval in that connection.But none of the glaziers quit workor ceased to perform any of the services for which they were paid.Upchurchwas absent from his job for about 45 minutes while in Heineck's office; not at hisrequest but at the suggestion of Shop Superintendent O'Donnell.There is testimonyby Duval that at sometime during the period when Upchurch was in Heineck'soffice she observed that the glaziers were standing in a group in the glazing shopand not working.It is not seriously suggested by the evidence,however,nor is thecontention made that at any time before the close of the working day the glaziersactually engaged in any sort of work stoppage.The argument is advanced that the men quit because they were unsuccessful inobtaining a wage increase.When Upchurch left Heineck's office I find that he askedO'Donnell what his employment status was.O'Donnell answered that he did notknow but would attempt to find out.IfUpchurch had then quit,the necessityfor this question would not exist.In any event he could not have quit for theglazierswho were not present.When the glaziers came to Duval's office andfor the first time in connection with the wage request met Pritchard,one or moreof them told Pritchard that Heineck had discharged them.When they inquired ofDuval why they had not been given additional pay because of termination,she eitherwas unable to supply a reason or suggested that the manner in which they presentedthe wage demand may have amounted to insubordination.Duval was present whenthe remarks were passed between the glaziers and Pritchard at the close of the day.If they had then quit she as personnel manager surely would have been awareof it.Finally, before Pritchard had spoken to any of the men and at a time whenhe had been advised by Duval that the men were about to quit or strike and werecausing "unrest"in the plant, he directed that their checks be made out. I considerthis to be evidence of an intention to effectuate a discharge.Upon these consid-erations,set forth above, I find that Upchurch,Clift,and Richardone were, onOctober 13,1955, discharged by the Respondent.IfUpchurch and the others in fact had threatened to engage in a strike in theface of the prohibitory agreement between their Union and their employer and ifthe Respondent'smanagement had held an honest belief that this was so,the dis-charges could have been made without impinging upon any statutory rights andwithout violating the Act .2Each of the glaziers denied that any such threat wasuttered except for whatever Upchurch may have said to Chandler and Martel.Little distinction was made by some of the witnesses between striking and quitting.Chandler said that Upchurch threatened to quit.Duval thought that Martel'sreport was that the men would "walk out" but at another point in her testimonysaid that the threat was to quit.Heineck said that Upchurch threatened to termi-nate his employment.The Respondent'sview of the evidence as set forth in itsproposed findings of fact filed with me is that there was a threat to quit. If actuallythere was such a threat on the part of Upchurch and the others in the event thewage increase was not forthcoming,itdid not violate the terms of the contract.Bythat instrument the Respondent was not assured that the employees would continuein its employment.They were free individually or collectively after the signing ofthat agreement as before to terminate their employment for any reason which seemedsufficient to them.They could not, however,while continuing in an employmentrelation with the Respondent engage in a strike to promote their collective interests.Had they attempted to do so, or under the ruling in theKraftcase, cited above,threatened to do so,the Respondent would have had a free hand in discharging them.O'Donnell testified at first that Upchurch said that he was requesting and notdemanding a wage increase.Without repudiating this testimony,on further ex-amination by Respondent's counsel,he testified that on the same occasion Upchurchsaid that he was through if he didn't get the raise.In Heineck's office, accordingto O'Donnell,Upchurch said that if he quit he would not take the glazing crewwith him.When Pritchard caused Duval to have termination checks made out for the glaziers,he may have believed that the men were going to quit if they did not get moremoney.Bergosh testified that when Pritchard confronted the men,Upchurch saidthey were demanding a wage increase.Pritchard asked Upchurch if he knew thecontract provisions and when Upchurch said that he did, characterized his conductas insubordinate.Whether the insubordination had reference to the demand formore money or a suggestion of quitting is unclear.3This much is certain-the testimony of Upchurch,Richardone,and O'Donnellisclear, convincing,and uncontradicted that the men told Pritchard before the2KraftFoodsCompany,108 NLRB 1164.$ Perhaps Pritchard could have clarified the matter but he did not testify. PREFABRICATORS, INC.103checks were handed to them that they were not quitting but had been discharged.If Upchurch had threatened to quit as a device to bring pressure upon the Respondentto grant a wage increase,he was engaged in a concerted activity within the pro-tection of the Act and not forbidden by the collective-bargaining contract 4Crediting the testimony of Upchurch,that he at no time threatened to strike, thetestimony of O'Donnell that Upchurch said he was requesting and not demandingthe wage increase,and the undenied testimony of Richardone that after the dis-charges O'Donnell conceded that he haddemandednothing, I find that Upchurch,Clift, and Richardone at no time implemented their demand or request for a wageincrease with a threat to engage in strike action.The evidence does not persuade that Pritchard or any responsible member ofmanagement at any time held an"honest belief"that the men were threatening tostrike.5Pritchard had reason to believe that they might quit but this may. not beequated with striking.Heineck was in the same situation.Both believed that themovement for a wage increase had an unsettling effect upon other employees inthe plant and threatened to cause, if it had not already done so, some"disturbance"among the employees.If I have incorrectly evaluated the evidence and if at some time prior to theencounter between Pritchard and the glaziers in Duval's office at the close of theday on October 13, Upchurch and the others had in fact threatened to engage ina strike, it remains the fact that on that mentioned occasion they indicated thatthey were leaving only because they were discharged.A collective-bargaining agree-ment may forbid employees to engage in certain activities otherwise protected as acondition of continued employment.The broad rights guaranteed in Section 7 toengage in concerted activities or to refrain from doing so are frequently inhibitedby contract provisions requiring membership in a labor organization.Under de-cisional law an employee may persist in refusing to join a union in such a situation,despite the contract requirement until the very instant before his discharge is ac-complished for that reason.Then he may tender the dues required of him andcontinue in his employment.Similarly, I am persuaded,one who does not actuallyengage in a prohibited strike but only threatens to do so may avoid the dischargewhich might result under the rationale of theKraftdecision,by withdrawing fromthe threatened course of action before a discharge for that reason is actually effected.I find that if any of the glaziers at any time threatened to engage in a strike, thethreat was withdrawn in Duval's office prior to their discharge.A possible explanation for the discharges is to be found in the concern of Heineckthat if the glaziers succeeded in getting a wage increase others in the plant would betempted to follow that route and in Duval's report to Pritchard that the glaziers'conduct was causing disturbances and unrest in the plant.The Respondent hada natural and understandable interest in avoiding collective requests or demands forwage increases which might stimulate other groups of employees to emulation.Ifind that the Respondent through its general manager, Pritchard,dischargedUpchurch,Clift, and Richardone on October 13, 1955, because Upchurch had de-manded or requested a wage increase for himself and the other glaziers. I furtherfind that the demand or request was a concerted one finding protection in the Actand that the discharges were made for the purpose of discouraging such collectiveactivity.I find that the Respondent thereby violated Section 8(a) (3) of the Act.By discharging the three employees named above, the Respondent interfered with,restrained,and coerced them in the exercise of rights guaranteed by Section 7 of theAct and thereby violated Section 8 (a) (1) of the Act. Because the complaint doesnot allege discrimination attending the discharge of the other glaziers, Bland andFeldhauser,no finding to that effect is here made.Respondent's proposed findings of fact numbered 1, 2, 3, 4, 5, 6, and 11 areaccepted and are incorporated herein, sometimes impliedly.Proposed findings 7,8, 9, 10, 12, 13,and 14 are rejected as being unsupported by a preponderance ofthe probative evidence.Respondent's proposed conclusions of law are rejected.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of the Respondent described in section I, above, occurring in con-nection with its conduct described in section II, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the several States and*Southern.Pine Electric Cooperative,104 NLRB 834.5Even if they had, such a belief would not constitute a defense if not based upon fact.See theKraftdecision cited above;alsoAmerican Shuffleboard Co. v. N. L. R. B.,190 V. 2d898, 902-3(C. A. 3). 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended. that it be ordered to cease and desist therefrom and to takecertain affirmative action which I find necessary to effectuate the policies and pur-poses of the Act.Having found that Upchurch, Clift, and Richardone were dis-charged on October 13, 1955, because they had concertedly presented a requestor a demand for a wage increase, it will be recommended that the Respondent offerto each of them immediate and full reinstatement to their former or substantiallyequivalent positions and make each whole for any loss of earnings suffered as aresult of the discrimination from October 13, 1955, to the date of the offer ofreinstatementsAs the complaint does not allege any violation of the Act in respectto the discharge of Bland- and Feldhauser, no remedy is incorporated for either ofthem.Back pay shall be computed in the manner set forth in F.W. WoolworthCo., 90 NLRB 289.CONCLUSIONS OF LAW1.By presenting a concerted demand or request for a wage increase, Upchurch,Clift,Richardone, Bland, and Feldhauser constituted themselves as a labor organi-zation within the meaning of Section 2 (5) of the Act.2.By discharging Upchurch, Clift, and Richardone on October 13, 1955, becauseof their concerted activity in seeking a wage increase, the Respondent has discrimi-nated and is discriminating in regard to their hire and tenure of employment, inviolation of Section 8 (a) (3) of the Act.3.By the discharges the Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act and hasthereby engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]"Upchurch, at the hearing, said he did not want to return to work at $1.86 an hour.I do not view this as an unqualified refusal of reinstatement.Roadway Express,Inc.andMorrice Mulligan Dulin.Case No.11-CA-999.October 24,1957DECISION AND ORDEROn January 11, 1957, Trial Examiner John C. Fischer issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Respondent and the General Counsel filed exceptions tothe Intermediate Report and supporting briefs.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions, briefs, and the entire record in the case, and'The Respondent also requested oral argument.The record, the exceptions,and briefsfully present the issues and the positions of the parties. The request is thereforedenied.119 NLRB No. 13.